
	

113 SRES 175 ATS: Observing Juneteenth Independence Day, June 19, 1865, the day on which slavery finally came to an end in the United States. 
U.S. Senate
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 175
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2013
			Mr. Levin (for himself,
			 Mr. Cornyn, Ms.
			 Landrieu, Mr. Cowan, Mr.
			 Harkin, Mrs. Gillibrand,
			 Mr. Cardin, Mr.
			 Udall of Colorado, Mr. Leahy,
			 Mr. Brown, Ms.
			 Stabenow, Mr. Durbin,
			 Mr. Schumer, Mrs. Hagan, Mrs.
			 Murray, Mr. Pryor,
			 Mr. Cochran, Mr. Sessions, Mr.
			 Coons, Mrs. Boxer,
			 Mr. Warner, Mr.
			 Whitehouse, Mr. Cruz,
			 Mrs. Shaheen, Mr. Kaine, Mr.
			 Rubio, Mr. Risch,
			 Ms. Mikulski, Mr. Wicker, Ms.
			 Baldwin, Mr. Casey,
			 Mr. Begich, Mr.
			 Nelson, Mr. Udall of New
			 Mexico, and Ms. Warren)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Observing Juneteenth Independence Day, June
		  19, 1865, the day on which slavery finally came to an end in the United States.
		  
	
	
		Whereas news of the end of slavery did not reach the
			 frontier areas of the United States, and in particular the Southwestern States,
			 for more than 2½ years after President Abraham Lincoln's Emancipation
			 Proclamation, which was issued on January 1, 1863, months after the conclusion
			 of the Civil War;
		Whereas, on June 19, 1865, Union soldiers, led by Major
			 General Gordon Granger, arrived in Galveston, Texas, with news that the Civil
			 War had ended and that the enslaved were free;
		Whereas African Americans who had been slaves in the
			 Southwest celebrated June 19, commonly known as Juneteenth Independence
			 Day, as inspiration and encouragement for future generations;
		Whereas African Americans from the Southwest, for more
			 than 145 years, continue the tradition of observing Juneteenth Independence
			 Day;
		Whereas 42 States, the District of Columbia, and other
			 countries, including Goree Island, Senegal (a former slave port), have
			 designated Juneteenth Independence Day as a special day of observance in
			 recognition of the emancipation of all slaves in the United States;
		Whereas Juneteenth Independence Day celebrations have been
			 held to honor African-American freedom while encouraging self-development and
			 respect for all cultures;
		Whereas the faith and strength of character demonstrated
			 by former slaves and their descendants remain an example for all people of the
			 United States, regardless of background, religion, or race;
		Whereas the late Lula Briggs Galloway of Saginaw,
			 Michigan—author, social activist, curator of African-American history,
			 originator of the interim Juneteenth Creative Culture Center and Museum in
			 Saginaw, Michigan, and then-President of the National Association of Juneteenth
			 Lineage, Inc.—successfully worked to bring national recognition to Juneteenth
			 Independence Day and encouraged the United States Senate and the United States
			 House of Representatives to pass a resolution in 1997 in honor of that
			 day;
		Whereas national observance of Juneteenth Independence Day
			 continues under the steadfast leadership of the National Juneteenth Observance
			 Foundation;
		Whereas Frederick Douglass, born Frederick Augustus
			 Washington Bailey in Maryland in 1818, escaped from slavery and became a
			 leading writer, orator, and publisher, and one of the United States' most
			 influential advocates for abolitionism, and the equality of all people;
		Whereas, on September 10, 2012, and September 12, 2012,
			 the House of Representatives and the Senate, respectively, each passed
			 legislation, signed into law by the President on September 20, 2012 (Public Law
			 112–174), to direct the Joint Committee on the Library to accept a statue
			 depicting Frederick Douglass from the District of Columbia and to provide for
			 the permanent display of the statue in Emancipation Hall of the United States
			 Capitol, during an unveiling Ceremony on June 19, 2013, the same day as
			 recognition of Juneteenth Independence Day;
		Whereas, on June 18, 2009, the United States Senate and on
			 July 29, 2008, the United States House of Representatives each adopted
			 resolutions apologizing for the legacy of slavery in the United States and
			 Jim Crow laws;
		Whereas the crime of lynching succeeded slavery, and on
			 June 13, 2005, the United States Senate adopted a resolution apologizing to the
			 victims of lynching and the descendants of those victims;
		Whereas slavery was not officially abolished until the
			 ratification of the 13th amendment to the Constitution of the United States in
			 January 1865; and
		Whereas, over the course of its history, the United States
			 has grown into a symbol of democracy and freedom around the world: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 historical significance of Juneteenth Independence Day to the United
			 States;
			(2)supports the
			 continued nationwide celebration of Juneteenth Independence Day to provide an
			 opportunity for the people of the United States to learn more about the past
			 and to better understand the experiences that have shaped the United States;
			 and
			(3)recognizes that
			 the observance of the end of slavery is a part of the history and heritage of
			 the United States.
			
